Title: To John Adams from Nicolaas & Jacob van Staphorst, 13 September 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam 13 Sepr. 1782
Sir

Mess. W. & J. Willink and De La Lande & fynje have sent your Exce. by the Post waggon of this day an answer to the letters, which we received from your Excellency this week. We could not sign said answer, since it contains two inferences, in which we don’t agree with said Gentlemen. 1o. That the Loan for Maryland will injure the Loan of the united state. We are just of the opposite opinion, as I had the honour to tell your Exce. since we think, that every Loan for America, of the Nature as the Maryland Loan, are very proper to promote the general and particular Credit of that Republic, and will stil more convince the Inhabitants of this country of its Solidity, and of the necessity to encourage its connexions.
The second point in which we are of a different opinion is a matter of fact. Vize. that according to the opinion of said Gentlemen the Loan for the united states goes on very bad. We could wish it was better in that respect. But we beg to observe, that there are two Channels by which the bonds are sold. The one by our selves goes not brisk. But the other by the undertakers, of which we cannot judge with the same exactness, is according to our informations, better. And this is not surprizing, since it is their proper commerce, and since they have means to sell it cheaper than we.
We take the liberty to mention these things to support our opinion, and to explain our sentiments. But we left it to your own judgment to decide, whether the other Gentlemen, or we are in the right.
In the meantime we gladly underwrite the sentiments of them with relation to a subscription of the Regency for the great Loan, in case it can be requested upon the same footing as the other, and we expect in this respect your esteemed answer.
This may be how it will. It cannot but do good, that our motion be granted, and thus one sheep passes the bridge, than the others will easily follow, and on the contrary in case by Accidents this might be refused, it will make it more difficult for others in the future. Therefore we take the liberty to insist again that your Excellency will assist us in our claim. And give us permission to make further upon this matter the following observations.
In relation to Loans people in our Country are very difficult, when a new Credit is made, and how solid such a Loan may be, one prefers to trust his money to an old Debtor. This is the very reason wherefore the Dutch money lenders, even at present in the war time, have more Credit for the English Stocks, however great the burthen may be, as for the American Loans. We confess this is foolish and absurd, but it is fact. And we don’t presume that your Excellency will doubt of it. But let this work go on, and the American Loans become more common, than we dare assure your Excellency, that their Credit will advance with double steps, and that one negotiation of two or three Millions will open the way for promoting an other of double that sum.
It was this consideration, joined to a sincere attachment to the concerns of America, that furnished us a motive more, to undertake the Maryland Loan, and we made the motion to the Regency, with intention that in case of success the public might be convinced, that our Magistrate after a serious reflection was determined to favour the American Loans, and people also might safely trust their money to it.
We hope now your Excellency will excuse us to prove more at large the good influence, which the Subscription of the City for the Maryland Loan will have upon the general Credit of America, and we flatter our selves that after having considered our reasons your Excellency will continue in supporting our demand, not doubting but you’ll have opportunity for it. Only we must take the Liberty to expose very seriously to your Excellency, (and we think too favourably of the Confidence which you was pleased to accord us, than that we should fear that your Excellency would take it amiss,) that it would not be prudent to speak now of other future subscriptions. This we dare say will in the proper time be done very safely and with the desired succes. Now it might occasion a negative answer upon our Request, and not only be in prejudice of the Maryland Loan, but also to the Credit of America in general. Since people would Argument, If the Regency dare not Interest in such a Loan it is a proof, that they has no Credit at all for America, and therefore we must not lend our money. And on the contrary they will give it readily if the Magistrate begins. The Magistrate having done the first step, will more easily come to a second, and therefore as soon as we will have a favourable Answer we will consult our friends upon the proper means for a motion in favour of the great one, and in case we find that it may be done with good hopes of succes, and of doing a good effect upon Individuals we’ll make it our duty to communicate our sentiments to your Excellency.
We have communicated this letter to Mr. Calckoen, the Lawyer, for whom we know you have some credit, and asked his opinion upon it, and his answer was, that he judged our motion very proper to raise the American Credit to a high degree, and that he therefore wished it might succeed, for which he was willing to do all he could. But that a refusal would be mortal, and of such bad consequence that perhaps it might never be restored. He gave us permission to mention this upon his name to your Excellency, desiring that we should in the meantime make his respectful compliments. Which we do by the present, and also we take the liberty to assure your Excellency again of the highest esteem of Your Excellencys Most humble Servts.

Nics. & Jacob van Staphorst

